MEMORANDUM *
We review de novo the judgment as a matter of law.1 A directed verdict is proper when the evidence presented “permits only one reasonable conclusion as to the verdict.”2 A complainant in a Title VII discrimination claim carries the initial burden of establishing a prima facie case of racial discrimination.3 “In order to establish a prima facie case of discrimination, a plaintiff must show (1) that he belongs to a protected class; (2) he was qualified for the position; (3) he was subject to an adverse employment action; and (4) similarly situated individuals outside his protected class were treated more favorably.”4 Logan failed to introduce evidence that would permit a reasonable conclusion that non-black, similarly-situated employees were treated more favorably than he by the hospital. He did not establish personal knowledge to support his testimony that, contrary to hospital policy, white employees who were transferred were not required to undergo a 90-day appraisal period while black employees were required to do so. Because Logan did not make out a prima facie case, the evidence permitted only one reasonable conclusion as to the verdict, that Logan did not suffer from racial discrimination. Therefore, the district court properly directed a verdict in favor of the hospital.
Evidentiary rulings are reviewed for abuse of discretion and should not be reversed unless there is prejudice to the party.5 The district court did not abuse its discretion in excluding the investigator’s confidential report to the director of the Anchorage Equal Rights Commission because its admission would not have provided the evidence lacking in Logan’s prima facie case.6 Even if the report were ad*384mitted under Federal Rule of Evidence 803(8)(C), the investigator’s legal conclusion that the evidence constituted a prima facie case of discrimination would not have been admissible.7 The remaining facts adduced by the investigator do not establish that non-black, similarly-situated employees were treated more favorably than Logan.
The district court did not abuse its discretion in excluding Logan’s proffered witnesses after conducting voir dire and concluding that the witnesses lacked personal knowledge that would enable them to testify to relevant evidence. Nor did the district court abuse its discretion in not allowing Logan extra time to subpoena a witness that he had improperly served. The latitude that courts typically show pro se litigants on procedural matters8 does not override the discretion that a judge has and needs to manage a trial.9
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Howard v. Everex Systems, Inc., 228 F.3d 1057, 1060 (9th Cir.2000).


. Moore v. Local Union 569 of Int'l. Bhd. of Elec. Workers, 989 F.2d 1534, 1537 (9th Cir. 1993).


. McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).


. Leong v. Potter, 347 F.3d 1117, 1124 (9th Cir.2003).


. Freeman v. Allstate Life Ins. Co., 253 F.3d 533, 536 (9th Cir.2001).


. There are three different documents addressed by the dissent: (1) a letter of determi*384nation by the EEOC with a finding that there is "reasonable cause to believe that the charge is true,” and inviting informal conciliation; (2) a consent decree submitted to the district court by the EEOC and the plaintiff which makes no finding and requires no rehiring of Logan nor any payment of compensation to Logan and recites that it “shall not be construed as an admission by the defendant of a violation of Title VII”; and (3) a document purporting to be a "confidential Anchorage Equal Rights Commission Memorandum” from an investigator for the Commission addressed to the Executive Director of the Commission. Logan did not offer as evidence the first two items — the report of the agency and the consent decree. What Logan sought to introduce in the district court was not the letter of determination, but the investigator’s confidential report to his supervisor. That is not a report of the agency. If there was relevant non-hearsay evidence in the investigator’s report to be submitted, either by the investigator or by the testimony from someone the investigator had talked to, it was incumbent upon Logan, as the district court concluded, to present that witness. The hearsay exception at Federal Rules of Evidence 803(8) applies to "reports” of "agencies,” which Logan did not offer. The investigator’s report, which he did offer, merely recommended to the agency that the agency make a factual finding. Anchorage, Alaska Mun.Code of Regulations § 5.40.004A. An investigator reporting to the agency does not have authority, under the regulations of the agency, to make a finding of fact or a determination on behalf of or by the agency. Id. § § 5.40.004D, F.


. Hines v. Brandon Steel Decks, Inc., 886 F.2d 299, 302 (11th Cir.1989).


. See, e.g., Balistreri v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir.1988) ("This court recognizes that it has a duty to ensure that pro se litigants do not lose their right to a hearing on the merits of their claim due to ignorance of technical procedural requirements.”).


. Cf. United States v. lorn, 400 U.S. 470, 480, 91 S.Ct. 547, 27 L.Ed.2d 543 (1971) (citing a trial court’s need to manage juries, witnesses, parties, and attorneys, and to set schedules as factors that can outweigh a defendant's right to a particular jury).